                Case 3:19-cv-03132-WHO Document 82 Filed 06/05/20 Page 1 of 6



 1   JENNER & BLOCK LLP                             THE BUSINESS LITIGATION GROUP PC
     David R. Singer (Cal. Bar No. 204699)          Marc N. Bernstein (Cal. Bar No. 145837)
 2   dsinger@jenner.com                             mbernstein@blgrp.com
     633 West 5th Street, Suite 3600                Will B. Fitton (Cal. Bar No. 182818)
 3   Los Angeles, CA 90071                          wfitton@blgrp.com
     Phone:        (213) 239-5100                   150 Spear Street, Suite 800
 4   Facsimile:    (213) 239-5199                   San Francisco, CA 94105
                                                    Phone:         (415) 765-6634
 5   JENNER & BLOCK LLP                             Facsimile:     (415) 283-4804
     Andrew H. Bart (pro hac vice)
 6   abart@jenner.com                               Attorneys for Plaintiff
     Jacob L. Tracer (pro hac vice)                 UAB “Planner5D” d/b/a Planner 5D
 7   jtracer@jenner.com
     919 Third Avenue, 39th Floor
 8   New York, NY 10022
     Phone:       (212) 891-1600
 9   Facsimile: (212) 891-1699

10   Attorneys for Defendant
     The Trustees of Princeton University
11

12                                    UNITED STATES DISTRICT COURT

13                               NORTHERN DISTRICT OF CALIFORNIA

14                                       SAN FRANCISCO DIVISION

15   UAB “PLANNER5D” d/b/a PLANNER 5D,               Case No. 3:19-cv-03132-WHO

16                               Plaintiff,          STIPULATION AND ORDER RESETTING
                                                     TIME FOR THE TRUSTEES OF
17         v.                                        PRINCETON UNIVERSITY TO FILE REPLY
                                                     SUBMISSION IN SUPPORT OF ITS MOTION
18   FACEBOOK INC.; FACEBOOK                         TO DISMISS THE COMPLAINTS
     TECHNOLOGIES, LLC; THE TRUSTEES OF
19                                                   This Document Relates To: All Actions
     PRINCETON UNIVERSITY; et al.,
20                                                   Complaint filed: June 5, 2019
                                 Defendants.         First Amended Complaint filed: December 6, 2019
21

22   UAB “PLANNER5D” d/b/a PLANNER 5D,               Case No. 3:20-cv-02198-WHO

23                               Plaintiff,          Complaint filed: March 31, 2020

24         v.

25   FACEBOOK INC.; FACEBOOK
     TECHNOLOGIES, LLC; THE TRUSTEES OF
26   PRINCETON UNIVERSITY; et al.,
27                               Defendants.
28


                                               STIPULATION
              Case 3:19-cv-03132-WHO Document 82 Filed 06/05/20 Page 2 of 6



 1
                                              JOINT STIPULATION
 2
            Pursuant to Civil L.R. 6-2 and 7-12, it is hereby stipulated by and among Plaintiff UAB
 3
     “Planner5D” d/b/a Planner 5D (“Planner 5D”) and Defendant The Trustees of Princeton University
 4
     (“Princeton”), through their respective attorneys, that:
 5
            WHEREAS, Planner 5D instituted this action on June 5, 2019, alleging claims of copyright
 6
     infringement (the “Copyright Claims”) and misappropriation of trade secrets (the “Trade Secrets Claims”)
 7
     (Dkt. 1)1;
 8
            WHEREAS, after the Court dismissed Planner 5D’s initial pleading, Planner 5D filed a First
 9
     Amended Complaint on December 6, 2019, amending its pleading with regard to its Trade Secrets Claims
10
     (Dkt. 53);
11
            WHEREAS, pursuant to a stipulation, the Court issued an Order on December 18, 2019, adjourning
12
     Princeton’s deadline to respond to the First Amended Complaint pending resolution of a procedural dispute
13
     regarding how this action should proceed (Dkt. 56);
14
            WHEREAS, the Court resolved the aforementioned procedural dispute in an Order (the “Procedural
15
     Order”) issued on March 5, 2020 (Dkt. 59);
16
            WHEREAS, pursuant to the Procedural Order, Planner 5D instituted a new action on March 31,
17
     2020 (bearing the docket number 3:20-cv-02198) that reasserted its Copyright Claims (the “Copyright
18
     Complaint”) (3:20-cv-02198 Dkt. 1);
19
            WHEREAS, pursuant to a stipulation, the Court issued an Order on April 6, 2020, adjourning
20
     Princeton’s deadline to respond to the First Amended Complaint and the Copyright Complaint until 21
21
     days after the Court consolidated the two actions filed by Planner 5D; providing Planner 5D with 28 days
22
     to oppose any motion to dismiss filed by Princeton; and providing Princeton with 14 days to file a reply in
23
     support of any motion to dismiss (Dkt. 62);
24
            WHEREAS, the Court issued an Order (the “Consolidation Order”) on April 8, 2020, consolidating
25
     the two actions filed by Planner 5D (Dkt. 64);
26

27   1
      Unless otherwise noted, all docket entries refer to the docket for the first action filed by Planner 5D, No.
28   3:19-cv-03132.

                                                            1
                                                      STIPULATION
                                   Case Nos. 3:19-cv-03132-WHO & 3:20-cv-02198-WHO
              Case 3:19-cv-03132-WHO Document 82 Filed 06/05/20 Page 3 of 6



 1
            WHEREAS, Princeton moved to dismiss the First Amended Complaint and the Copyright
 2
     Complaint on April 29, 2020 (i.e., 21 days after the Consolidation Order) (Dkt. 68);
 3
            WHEREAS, Planner 5D opposed Princeton’s motion on May 27, 2020 (i.e., 28 days after Princeton
 4
     filed its motion) (Dkt. 76);
 5
            WHEREAS, Princeton’s reply submission in support of its motion is due on June 10, 2020 (i.e., 14
 6
     days after Planner 5D filed its opposition);
 7
            WHEREAS, Princeton noticed its motion for a hearing on July 9, 2020 (Dkt. 68);
 8
            WHEREAS, counsel for Princeton face logistical challenges in preparing Princeton’s reply
 9
     submission related to the ongoing coronavirus pandemic and the civic disruption currently affecting
10
     municipalities across the country;
11
            WHEREAS, counsel for Princeton and Planner 5D have met and conferred, and agree that as a
12
     professional courtesy, and subject to the approval of this Court, counsel for Princeton may take an
13
     additional seven (7) days (i.e., until June 17, 2020) to file Princeton’s reply submission; and
14
            WHEREAS, the foregoing amendment to the briefing schedule will not affect any other scheduling
15
     deadline set by the Court in this action.
16
            NOW, THEREFORE IT IS STIPULATED AND AGREED THAT, subject to the approval of the
17
     Court, Princeton’s time to file its reply submission in support of its motion to dismiss shall be reset to June
18
     17, 2020.
19

20

21

22

23

24

25

26

27

28
                                                             2
                                                       STIPULATION
                                    Case Nos. 3:19-cv-03132-WHO & 3:20-cv-02198-WHO
            Case 3:19-cv-03132-WHO Document 82 Filed 06/05/20 Page 4 of 6



 1   Dated: June 4, 2020                      JENNER & BLOCK LLP

 2
                                              By: /s/ Andrew H. Bart
 3                                            ANDREW H. BART (PRO HAC VICE)
 4                                            Attorneys for Defendant
                                              The Trustees of Princeton University
 5

 6   Dated: June 4, 2020                      THE BUSINESS LITIGATION GROUP PC

 7
                                              By: /s/ Marc N. Bernstein
 8                                            MARC N. BERNSTEIN (CAL. BAR NO. 145837)
 9
                                              Attorneys for Plaintiff
10                                            UAB “Planner5D” d/b/a Planner 5D
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    3
                                              STIPULATION
                           Case Nos. 3:19-cv-03132-WHO & 3:20-cv-02198-WHO
            Case 3:19-cv-03132-WHO Document 82 Filed 06/05/20 Page 5 of 6



 1
                                                ORDER
 2
     PURUSANT TO STIPULATION AND FOR GOOD CAUSE SHOWN, IT IS ORDERED THAT:
 3
           1. The time by which Defendant The Trustees of Princeton University must file its reply
 4
              submission in support of its motion to dismiss (Dkt. 68) shall be reset to June 17, 2020.
 5

 6
           IT IS SO ORDERED.
 7
               June 5
     Dated: ______________, 2020                         ____________________________________
 8                                                             The Honorable William H. Orrick
                                                               United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                      ORDER
                                Case Nos. 3:19-cv-03132-WHO & 3:20-cv-02198-WHO
              Case 3:19-cv-03132-WHO Document 82 Filed 06/05/20 Page 6 of 6



 1
                                                 ATTESTATION
 2
            I, Andrew H. Bart, am the ECF user whose ID and password are being used to file this Stipulation
 3
     and [Proposed] Order Resetting the Time for The Trustees of Princeton University to File Its Reply
 4
     Submission in Support of Its Motion to Dismiss the Complaints. In compliance with Local Rule 5-1(i)(3),
 5
     I hereby attest that concurrence in the filing of this document has been obtained from all signatories.
 6

 7   Dated: June 4, 2020                                          By: /s/ Andrew H. Bart_________________
                                                                          Andrew H. Bart (pro hac vice)
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                      ATTESTATION
                                   Case Nos. 3:19-cv-03132-WHO & 3:20-cv-02198-WHO
